CONVERTIBLE SECURED PROMISSORY NOTE AND WARRANT PURCHASE

AGREEMENT

Dated as of November 17, 2008
among
BIOFORCE NANOSCIENCES HOLDINGS, INC.
and
THE PURCHASERS LISTED ON EXHIBIT A







CONVERTIBLE SECURED PROMISSORY NOTE AND WARRANT PURCHASE AGREEMENT

This CONVERTIBLE SECURED PROMISSORY NOTE AND WARRANT PURCHASE AGREEMENT (the
“Agreement”) is dated as of November 17, 2008 by and among BioForce Nanosciences
Holdings, Inc., a Nevada corporation (the “Company”), and each of the Purchasers
of Units, as described below, whose names are set forth on Exhibit A hereto
(individually, a “Purchaser” and collectively, the “Purchasers”).




The parties hereto agree as follows:

ARTICLE I

Purchase and Sale of Units

Section 1.1

Purchase and Sale of Notes.  Upon the following terms and conditions, the
Company shall issue and sell to the Purchasers, and each of the Purchasers shall
purchase from the Company, the number of units (the “Units”), consisting of: (i)
Twenty Five Thousand Dollars ($25,000) in face amount of the Company’s
convertible secured promissory notes (the “Notes”), in substantially the form
attached hereto as Exhibit B-1, convertible into shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), and (ii) Thirty One
Thousand Two Hundred and Fifty (31,250) warrants, in substantially the form
attached hereto as Exhibit B-2 (the " Warrant"),  set forth opposite such
Purchaser’s name on Exhibit A hereto.  The Company and the Purchasers are
executing and delivering this Agreement in accordance with and in reliance upon
the exemption from securities registration afforded by Rule 506 of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”), or Section 4(2) of the Securities Act.  

Section 1.2

Warrants.  Each of the Warrants shall have a term of five (5) years, have an
exercise price per share equal to the Warrant Price (as defined in the
applicable Warrant) and shall be exercisable as stated in the applicable
Warrant.

Section 1.3

Conversion Shares. The Company has authorized and has reserved and covenants to
continue to reserve, free of preemptive rights and other similar contractual
rights of stockholders, a number of shares of Common Stock equal to one hundred
twenty percent (120%) of the number of shares of Common Stock as shall from time
to time be sufficient to effect the conversion of all of the Notes and exercise
of the Warrants then outstanding.  Any shares of Common Stock issuable upon
conversion of the Notes and exercise of the Warrants (and such shares when
issued) are herein referred to as the “Conversion Shares” and the "Warrant
Shares", respectively.  The Conversion Shares and the Warrant Shares are
sometimes collectively referred to as the “Shares”.








2

 




Section 1.4

Purchase Price and Closing.  Subject to the terms and conditions hereof, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Company agrees to issue
and sell to the Purchasers and the Purchasers, severally but not jointly, agree
to purchase the Units for Twenty Five Thousand Dollars ($25,000) per unit, and
for an aggregate purchase price of Fifty Thousand Dollars ($50,000) (the
“Purchase Price”).  The closing of the purchase and sale of the Units to be
acquired by the Purchasers from the Company under this Agreement shall take
place at the offices of the Company, 1615 Golden Aspen Drive, Suite 101, Ames,
IA 50010 (the “Closing”) at 10:00 a.m., New York time (i) on or before November
17, 2008; provided, that all of the conditions set forth in Article IV hereof
and applicable to the Closing shall have been fulfilled or waived in accordance
herewith, or (ii) at such other time and place or on such date as the Purchasers
and the Company may agree upon (the "Closing Date").  Subject to the terms and
conditions of this Agreement, at the Closing the Company shall deliver or cause
to be delivered to each Purchaser (x) a Note corresponding to the number of
Units set forth opposite the name of such Purchaser on Exhibit A hereto, (y)
Warrants corresponding to the number of Units as is set forth opposite the name
of such Purchaser on Exhibit A attached hereto and (z) any other documents
required to be delivered pursuant to Article IV hereof.  At the Closing, each
Purchaser shall deliver its Purchase Price in the manner indicated on Exhibit A.
 







ARTICLE II

Representations and Warranties

Section 2.1

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Purchasers, as of the date hereof and the Closing Date
(except as set forth on the Disclosure Schedule prepared in connection with this
Agreement (the “Disclosure Schedule”) with each numbered section of the
Disclosure Schedule corresponding to the section number herein), as follows:

(a)

Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
 The Company does not have any subsidiaries except as set forth in the Company’s
Form 10-KSB for the year ended December 31, 2007, including the accompanying
financial statements (the “Form 10-KSB”), or in the Company’s Form 10-Q for the
fiscal quarter ended June 30, 2008 (the “Form 10-Q”).  The Company and each such
subsidiary is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect (as defined in Section 2.1(c)
hereof) on the Company’s financial condition.




 

3

 

(b)

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and perform this Agreement, the Notes, and the Warrants
(collectively the “Transaction Documents”) and to issue and sell the Notes,
Shares and Warrants in accordance with the terms hereof.  The execution,
delivery and performance of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly and validly authorized by all necessary corporate action, or will be so
authorized prior to the Closing, and no further consent or authorization of the
Company or its Board of Directors or stockholders will be required as of the
Closing.  This Agreement has been duly executed and delivered by the Company,
and constitutes a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

 

(c)

Capitalization.  The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of the date hereof are set forth in
Section 2.1(c) of the Disclosure Schedule.  All of the outstanding shares of the
Common Stock and Series A Convertible Preferred Stock (the “Preferred Shares”)
have been duly and validly authorized.  Except as set forth on the Disclosure
Schedule hereto, no shares of Common Stock are entitled to preemptive rights or
registration rights and there are no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into, any shares of capital stock of the
Company.  There are no contracts, commitments, understandings, or arrangements
by which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
shares of capital stock of the Company.  The Company is not a party to any
agreement granting registration or anti-dilution rights to any person with
respect to any of its equity or debt securities.  The Company is not a party to,
and it has no knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of the Company.  The offer and sale of all
capital stock, convertible securities, rights, warrants, or options of the
Company issued prior to the Closing complied with all applicable Federal and
state securities laws, and no stockholder has a right of rescission or claim for
damages with respect thereto which would have a Material Adverse Effect (as
defined below).  The Company has furnished or made available to the Purchasers
true and correct copies of the Company’s Articles of Incorporation as in effect
on the date hereof (the “Articles”), and the Company’s Bylaws as in effect on
the date hereof (the “Bylaws”).  For the purposes of this Agreement, “Material
Adverse Effect” means any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement in any material respect.










4

 

(d)

Issuance of Shares.  The Notes and the Warrants to be issued at the Closing have
been duly authorized by all necessary corporate action, or will be so authorized
prior to the Closing.  When the Conversion Shares and the Warrant Shares are
issued in accordance with the terms of the Notes and the Warrants, respectively,
such shares will be duly authorized by all necessary corporate action and
validly issued and outstanding, fully paid and nonassessable, and the holders
shall be entitled to all rights accorded to a holder of Common Stock.

(e)

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated herein and therein do not and will not (i) violate any provision of
the Company’s Articles or Bylaws, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, charge or encumbrance of any nature
on any property of the Company under any agreement or any commitment to which
the Company is a party or by which the Company is bound or by which any of its
respective properties or assets are bound, or (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including Federal and state securities laws and regulations) applicable
to the Company or any of its subsidiaries or by which any property or asset of
the Company or any of its subsidiaries are bound or affected, except, in all
cases other than violations pursuant to clauses (i) and (iv) above, for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect.  The business of the Company and its subsidiaries is not being
conducted in violation of any laws, ordinances or regulations of any
governmental entity, except for possible violations which singularly or in the
aggregate do not and will not have a Material Adverse Effect.  The Company is
not required under Federal, state or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under the Transaction Documents, or issue and sell the Notes,
the Warrants, the Conversion Shares and the Warrant Shares in accordance with
the terms hereof or thereof (other than any filings which may be required to be
made by the Company with the Commission or state securities administrators
subsequent to the Closing, and any registration statement which may be filed
pursuant hereto); provided that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of the Purchasers herein.  




5

 

(f)

Commission Documents, Financial Statements.  The Company is a voluntary filer
pursuant to Section 15(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the Company has timely filed all reports, schedules,
forms, statements and other documents required to be filed by it with the
Commission pursuant to the reporting requirements of the Exchange Act, including
material filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of
the foregoing including filings incorporated by reference therein being referred
to herein as the “Commission Documents”).  The Company has delivered or made
available to each of the Purchasers true and complete copies of the Commission
Documents.  The Company has not provided to the Purchasers any material
non-public information or other information which, according to applicable law,
rule or regulation, was required to have been disclosed publicly by the Company
but which has not been so disclosed, other than with respect to the transactions
contemplated by this Agreement.  At the times of their respective filings, the
Form 10-KSB and the Form 10-Q complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such documents, and, as of their respective dates,
none of the Form 10-KSB and the Form 10-Q contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the Commission Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto.  Such financial statements have been prepared
in accordance with United States generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements), and fairly present
in all material respects the financial position of the Company and its
subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

(g)

Subsidiaries.  The Disclosure Schedule hereto sets forth each subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership.  For the purposes of this
Agreement, “subsidiary” shall mean any corporation or other entity of which at
least a majority of the securities or other ownership interest having ordinary
voting power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other subsidiaries.  All of the
outstanding shares of capital stock of each subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable.  There are no
outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon any subsidiary for the purchase
or acquisition of any shares of capital stock of any subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock.  Neither the Company nor any
subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of any subsidiary
or any convertible securities, rights, warrants or options of the type described
in the preceding sentence.  Neither the Company nor any subsidiary is party to,
nor has any knowledge of, any agreement

restricting the voting or transfer of any shares of the capital stock of any
subsidiary.





6

 

(h)

No Material Adverse Change.  Since June 30, 2008, the Company has not
experienced or suffered any Material Adverse Effect.

(i)

No Undisclosed Liabilities.  Neither the Company nor any of its subsidiaries has
any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
other than those incurred in the ordinary course of the Company’s or its
subsidiaries respective businesses since June 30, 2008 and which, individually
or in the aggregate, do not or would not have a Material Adverse Effect on the
Company or its subsidiaries.

(j)

No Undisclosed Events or Circumstances.  No event or circumstance has occurred
or exists with respect to the Company or its subsidiaries or their respective
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

(k)

Indebtedness.  The Form 10-KSB or Form 10-Q sets forth as of a recent date all
outstanding secured and unsecured Indebtedness of the Company or any subsidiary,
or for which the Company or any subsidiary has commitments.  For the purposes of
this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money
or amounts owed in excess of $100,000 (other than trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of Indebtedness of others, whether
or not the same are or should be reflected in the Company’s balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments in excess of $25,000
due under leases required to be capitalized in accordance with GAAP.  Neither
the Company nor any subsidiary is in default with respect to any Indebtedness.

(l)

Title to Assets.  Each of the Company and the subsidiaries has good and
marketable title to all of its real and personal property reflected in the Form
10-KSB or Form 10-Q, free and clear of any mortgages, pledges, charges, liens,
security interests or other encumbrances, except for those disclosed in the Form
10-KSB or Form 10-Q, statutory liens for which the payment of current taxes are
not yet delinquent, or such that, individually or in the aggregate, do not cause
a Material Adverse Effect.  All leases of the Company and each of its
subsidiaries are valid and subsisting and, to its knowledge, in full force and
effect.

(m)

Actions Pending.  There is no action, suit, claim, investigation, arbitration,
alternate dispute resolution proceeding or any other proceeding pending or, to
the knowledge of the Company, threatened against the Company or any subsidiary
which questions the validity of this Agreement or any of the other Transaction
Documents or the transactions contemplated hereby or thereby or any action taken
or to be taken pursuant hereto or thereto.  Except as set forth in the Form
10-KSB or Form 10-Q, there is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of

the Company, threatened, against or involving the Company, any subsidiary or any
of their respective properties or assets.  There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any subsidiary or any
officers or directors of the Company or subsidiary in their capacities as such.





7

 

(n)

Compliance with Law.  The business of the Company and the subsidiaries has been
and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except for
such noncompliance that, individually or in the aggregate, would not cause a
Material Adverse Effect.  The Company and each of its subsidiaries have all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

(o)

Taxes.  The Company and each of the subsidiaries has accurately prepared and
filed all federal, state and other tax returns required by law to be filed by
it, has paid or made provisions for the payment of all taxes shown to be due and
all additional assessments, and adequate provisions have been and are reflected
in the financial statements of the Company and the subsidiaries for all current
taxes and other charges to which the Company or any subsidiary is subject and
which are not currently due and payable.  None of the federal income tax returns
of the Company or any subsidiary have been audited by the Internal Revenue
Service.  The Company has no knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against the Company or any subsidiary
for any period, nor of any basis for any such assessment, adjustment or
contingency.

(p)

Certain Fees.  No brokers, finders or financial advisory fees or commissions
will be payable by the Company or any subsidiary or any Purchaser with respect
to the transactions contemplated by this Agreement.

(q)

Disclosure.  Neither this Agreement or the Disclosure Schedule nor any other
documents, certificates or instruments furnished to the Purchasers by or on
behalf of the Company or any subsidiary in connection with the transactions
contemplated by this Agreement contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.  It is understood that this representation is
qualified by the fact that the Company has not delivered to the Purchasers, and
has not been requested to deliver, a private placement or similar memorandum or
any written disclosure of the types of information customarily furnished to
purchasers of securities.   

(r)

Operation of Business.  The Company and each of the subsidiaries owns or
possesses all patents, trademarks, domain names (whether or not registered) and
any patentable improvements or copyrightable derivative works thereof, websites
and intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and

authorizations as set forth in the Form 10-KSB or Form 10-Q, and all rights with
respect to the foregoing, which are necessary for the conduct of its business as
now conducted without any conflict with the rights of others.





8

 

(s)

Environmental Compliance.  The Company and each of its subsidiaries have
obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under any
 Environmental Laws.  The Form 10-KSB or Form 10-Q describes all material
permits, licenses and other authorizations issued under any Environmental Laws
to the Company or its subsidiaries.  “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.  The Company has all necessary governmental approvals
required under all Environmental Laws and used in its business or in the
business of any of its subsidiaries.  The Company and each of its subsidiaries
are also in compliance with all other limitations, restrictions, conditions,
standards, requirements, schedules and timetables required or imposed under all
Environmental Laws.  Except for such instances as would not individually or in
the aggregate have a Material Adverse Effect, there are no past or present
events, conditions, circumstances, incidents, actions or omissions relating to
or in any way affecting the Company or its subsidiaries that violate or may
violate any Environmental Law after the Closing Date or that may give rise to
any environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.  

 

(t)

Books and Record Internal Accounting Controls.  The books and records of the
Company and its subsidiaries accurately reflect in all material respects the
information relating to the business of the Company and the subsidiaries, the
location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
subsidiary.  The Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient, in the judgment of the Company, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions is taken
with respect to any differences.







9

 




(u)

Material Agreements.  Neither the Company nor any subsidiary is a party to any
written or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, a copy of which would be required to be filed with the Commission
as an exhibit to a registration statement on Form S-3 or applicable form
(collectively, “Material Agreements”) if the Company or any subsidiary were
registering securities under the Securities Act.  The Company and each of its
subsidiaries has in all material respects performed all the obligations required
to be performed by them to date under the foregoing agreements, have received no
notice of default and are not in default under any Material Agreement now in
effect, the result of which could cause a Material Adverse Effect.  No written
or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement of the Company or of any subsidiary limits or shall limit the
payment of dividends on the Company’s Preferred Shares, other preferred stock,
if any, or its Common Stock.  

(v)

Transactions with Affiliates.  Except as set forth in the Commission Documents,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(a) the Company or any subsidiary on the one hand, and (b) on the other hand,
any officer, employee, consultant or director of the Company, or any of its
subsidiaries, or any person owning any capital stock of the Company or any
subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder.

(w)

Securities Act of 1933.  Based in material part upon the representations herein
of the Purchasers, the Company has complied and will comply with all applicable
federal and state securities laws in connection with the offer, issuance and
sale of the Notes, Shares and Warrants hereunder.  Neither the Company nor, to
its knowledge, anyone acting on its behalf, directly or indirectly, has or will,
prior to the Closing Date sell, offer to sell or solicit offers to buy any of
the Notes, Shares or Warrants to, or solicit offers with respect thereto from,
or enter into any preliminary conversations or negotiations relating thereto
with, any person, or has taken or will, prior to the Closing Date, take any
action so as to bring the issuance and sale of any of the Notes, Shares and
Warrants under the registration provisions of the Securities Act and applicable
state securities laws, and neither the Company nor any of its affiliates, nor,
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Notes, Shares and Warrants.

(x)

Governmental Approvals.  Except for the filing of any notice prior or subsequent
to the Closing Date that may be required under applicable state and/or Federal
securities laws (which if required, shall be filed on a timely basis), including
the filing of a Form D, no authorization, consent, approval, license, exemption
of, filing or registration with any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, is or
will be necessary for, or in connection with, the execution or delivery of the
Notes and the Warrants, or for the performance by the Company of its obligations
under the Transaction Documents.





10

 




(y)

Employees.  Neither the Company nor any subsidiary has any collective bargaining
arrangements or agreements covering any of its employees.  Neither the Company
nor any subsidiary has any employment contract, agreement regarding proprietary
information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such subsidiary.  No officer, consultant
or key employee of the Company or any subsidiary whose termination, either
individually or in the aggregate, could have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
subsidiary.

(z)

Absence of Certain Developments.  Except as set forth in the Form 10-KSB, the
Form 10-Q or on Schedule 2.1(c) hereto, since June 30, 2008, neither the Company
nor any subsidiary has:

(i)

issued any stock, bonds or other corporate securities or any rights, options or
warrants with respect thereto;

(ii)

borrowed any amount or incurred or become subject to any liabilities (absolute
or contingent) except current liabilities incurred in the ordinary course of
business which are comparable in nature and amount to the current liabilities
incurred in the ordinary course of business during the comparable portion of its
prior fiscal year, as adjusted to reflect the current nature and volume of the
Company’s or such subsidiary’s business;

(iii)

discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;

(iv)

declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;

(v)

sold, assigned or transferred any other tangible assets, or canceled any debts
or claims, except in the ordinary course of business;

(vi)

sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except to customers in the ordinary course of business or to the Purchasers or
their representatives;

(vii)

suffered any substantial losses or waived any rights of material value, whether
or not in the ordinary course of business, or suffered the loss of any material
amount of prospective business;

(viii)

made any changes in employee compensation except in the ordinary course of
business and consistent with past practices;





11










(ix)

made capital expenditures or commitments therefore that aggregate in excess of
$100,000;

(x)

entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;

(xi)

made charitable contributions or pledges in excess of $25,000;

(xii)

suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;

(xiii)

experienced any material problems with labor or management in connection with
the terms and conditions of their employment;

(xiv)

effected any two or more events of the foregoing kind which in the aggregate
would be material to the Company or its subsidiaries; or

(xv)

entered into an agreement, written or otherwise, to take any of the foregoing
actions.

(aa)

Public Utility Holding Company Act and Investment Company Act Status.  The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended.  The
Company is not, and as a result of and immediately upon the Closing will not be,
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

(bb)

ERISA.  No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company or any of
its subsidiaries which is or would be materially adverse to the Company and its
subsidiaries.  The execution and delivery of this Agreement and the issuance and
sale of the Notes and Warrants will not involve any transaction which is subject
to the prohibitions of Section 406 of ERISA or in connection with which a tax
could be imposed pursuant to Section 4975 of the Internal Revenue Code of 1986,
as amended, provided that, if any of the Purchasers, or any person or entity
that owns a beneficial interest in any of the Purchasers, is an “employee
pension benefit plan” (within the meaning of Section 3(2) of ERISA) with respect
to which the Company is a “party in interest” (within the meaning of Section
3(14) of ERISA), the requirements of Sections 407(d)(5) and 408(e) of ERISA, if
applicable, are met.  As used in this Section 2.1(ac), the term “Plan” shall
mean an “employee pension benefit plan” (as defined in Section 3 of ERISA) which
is or has been established or maintained, or to which contributions are or have
been made, by the Company or any subsidiary or by any trade or business, whether
or not incorporated, which, together with the Company or any subsidiary, is
under common control, as described in Section 414(b) or (c) of the Code.







12







(cc)

Dilutive Effect.  The Company understands and acknowledges that its obligation
to issue Conversion Shares upon conversion of the Notes in accordance with this
Agreement and its obligations to issue the Warrant Shares upon the exercise of
the Warrants in accordance with this Agreement and the Warrants, is, in each
case, absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interest of other stockholders of the
Company.

(dd)

No Integrated Offering.  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales of any security or solicited any offers to buy any security under
circumstances that would cause the offering of the Shares pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Shares
pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Company or any of
its affiliates or subsidiaries take any action or steps that would cause the
offering of the Shares to be integrated with other offerings.  The Company does
not have any registration statement pending before the Commission or currently
under the Commission’s review and since July 21, 2008, the Company has not
offered or sold any of its equity securities or debt securities convertible into
shares of Common Stock.

(ee)

Sarbanes-Oxley Act.  The Company is in compliance with the applicable provisions
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the rules and
regulations promulgated thereunder, that are effective, and intends to comply
with other applicable provisions of the Sarbanes-Oxley Act, and the rules and
regulations promulgated thereunder, upon the effectiveness of such provisions.

(ff)

Independent Nature of Purchasers.  The Company acknowledges that the obligations
of each Purchaser under the Transaction Documents are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under the
Transaction Documents.  The Company acknowledges that the decision of each
Purchaser to purchase securities pursuant to this Agreement has been made by
such Purchaser independently of any other purchase and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its Subsidiaries
which may have made or given by any other Purchaser or by any agent or employee
of any other Purchaser, and no Purchaser or any of its agents or employees shall
have any liability to any Purchaser (or any other person) relating to or arising
from any such information, materials, statements or opinions.  The Company
acknowledges that nothing contained herein, or in any Transaction Document, and
no action taken by any Purchaser pursuant hereto or thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges that each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that for reasons of
administrative convenience only, the Transaction Documents have been prepared by
counsel and such counsel does not represent the Purchasers, who have retained
their own individual counsel with respect to the transactions contemplated
hereby.  The Company acknowledges that it has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by the Purchasers.  The
Company acknowledges that such procedure with respect to the Transaction
Documents in no way creates a presumption that the Purchasers are in any way
acting in concert or as a group with respect to the Transaction Documents or the
transactions contemplated hereby or thereby.

 

13

 

(gg)

Transfer Agent.  The name, address, telephone number, fax number, contact person
and email address of the Company’s transfer agent is set forth on Schedule
2.1(gg) hereto.

Section 2.2

Representations and Warranties of the Purchasers.  Each of the Purchasers hereby
makes the following representations and warranties to the Company with respect
solely to itself and not with respect to any other Purchaser:

(a)

Organization and Standing of the Purchasers.  If the Purchaser is an entity,
such Purchaser is a corporation or partnership duly incorporated or organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.

(b)

Authorization and Power.  Each Purchaser has the requisite power and authority
to enter into and perform this Agreement and to purchase the Notes and Warrants
being sold to it hereunder.  The execution, delivery and performance of this
Agreement by such Purchaser and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Purchaser or its Board of Directors, stockholders, or partners, as the case may
be, is required.  This Agreement has been duly authorized, executed and
delivered by such Purchaser and constitutes, or shall constitute when executed
and delivered, a valid and binding obligation of the Purchaser enforceable
against the Purchaser in accordance with the terms thereof.

(c)

No Conflicts.  The execution, delivery and performance of this Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto do not and will not (i) result in a violation of such
Purchaser’s charter documents or bylaws or other organizational documents or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument or obligation to which such Purchaser is a party or by
which its properties or assets are bound, or result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to such Purchaser or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on such Purchaser).  Such Purchaser is
not required under any foreign, Federal, state or local law, rule or regulation
to obtain any consent, authorization or order of, or

make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or to purchase the Notes or acquire the Warrants in accordance with
the terms hereof or thereof, provided that to the extent a representation made
in this sentence relies on a relevant representation or agreement of the
Company, such Purchaser is assuming and relying upon the accuracy of the
relevant representations and agreements of the Company herein.





14

 

(d)

Acquisition for Investment.  Each Purchaser is acquiring the Notes and the
Warrants solely for its own account for the purpose of investment and not with a
view to or for sale in connection with distribution.  Each Purchaser does not
have a present intention to sell the Notes or the Warrants, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of the Notes or the Warrants to or through any person or entity;
provided, however, that by making the representations herein and subject to
Section 2.2(h) below, such Purchaser does not agree to hold the Notes, Shares or
Warrants for any minimum or other specific term and reserves the right to
dispose of the Notes, Shares or Warrants at any time in accordance with the
applicable provisions of the Transaction Documents and Federal, foreign and
state securities laws applicable to such disposition.  Each Purchaser
acknowledges that it is able to bear the financial risks associated with an
investment in the Notes and the Warrants and that it has been given full access
to such records of the Company and the subsidiaries and to the officers of the
Company and the subsidiaries and received such information as it has deemed
necessary or appropriate to conduct its due diligence investigation and has
sufficient knowledge and experience in investing in companies similar to the
Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company.

(e)

Status of Purchasers.  Such Purchaser is an “accredited investor” as defined in
Regulation D promulgated under the Securities Act.  Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Purchaser is not a broker-dealer.  Such Purchaser has not been
formed for the specific purpose of acquiring the Notes and the Warrants.

(f)

Opportunities for Additional Information.  Each Purchaser acknowledges that such
Purchaser has had the opportunity to ask questions of and receive answers from,
or obtain additional information from, the executive officers of the Company
concerning the financial and other affairs of the Company, and to the extent
deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company.

(g)

No General Solicitation.  Each Purchaser acknowledges that the Notes and the
Warrants were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.





15







(h)

Rule 144.  Such Purchaser understands that the Notes, Shares and Warrants must
be held indefinitely unless such Notes, Shares and Warrants are registered under
the Securities Act or an exemption from registration is available.  Such
Purchaser acknowledges that such Purchaser is familiar with Rule 144 of the
rules and regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances.  Such Purchaser understands
that to the extent that Rule 144 is not available, such Purchaser will be unable
to sell any Notes, Shares and Warrants without either registration under the
Securities Act or the existence of another exemption from such registration
requirement.  Such Purchaser acknowledges that the Company has no obligation to
register or qualify the Notes, Shares and Warrants for resale except as set
forth in the Transaction Documents.  Such Purchaser further acknowledges that if
an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Notes, Shares and Warrants, and on
requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy.

(i)

General.  Such Purchaser understands that the Notes and the Warrants are being
offered and sold in reliance on a transactional exemption from the registration
requirement of Federal and state securities laws and the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Notes and the Warrants.

(j)

Independent Investment.  Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Notes and the Warrants purchased
hereunder for purposes of Section 13(d) under the Exchange Act, and each
Purchaser is acting independently with respect to its investment in the Notes
and the Warrants.

(k)

Trading Activities .  No Purchaser nor any of its affiliates has an open short
position in the Common Stock and each Purchaser agrees that it shall not, and
that it will cause its affiliates not to, engage in any short sales with respect
to the Common Stock.




(l)

Foreign Investors.

If a Purchaser is not a United States person (as defined by Section 7701(a)(30)
of the Code), such Purchaser hereby represents that it has satisfied itself as
to the full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Notes and the Warrants or any use of this
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Notes and the Warrants, (ii) any foreign exchange restrictions
applicable to such purchase, (iii) any governmental or other consents that may
need to be obtained, and (iv) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale, or transfer of
the Units, the Notes and the Warrants.  The Purchaser’s subscription and payment
for and continued beneficial ownership of the Notes and the Warrants will not
violate any applicable securities or other laws of the Purchaser’s jurisdiction.

 

16

 







(n)

Residence.

If the Purchaser is an individual, then such Purchaser resides in the state or
province identified in the address of the Purchaser set forth on Exhibit A; if
the Purchaser is a partnership, corporation, limited liability company or other
entity, then the office or offices of the Purchaser in which its principal place
of business is located is identified in the address or addresses of the
Purchaser set forth on Exhibit A.




ARTICLE III

Covenants

Section 3.1

Covenants of the Company.  The Company covenants with each of the Purchasers as
follows, which covenants are for the benefit of the Purchasers and their
permitted assignees (as defined herein):

 

a.

Securities Compliance.  The Company shall notify the Commission in accordance
with their rules and regulations, of the transactions contemplated by any of the
Transaction Documents, including filing a Form D with respect to the Notes,
Warrants, and Shares as required under Regulation D, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Notes, the
Warrants, and the Shares to the Purchasers or subsequent holders.




b.

Registration and Listing.  The Company shall comply in all respects with its
reporting and filing obligations under the Exchange Act, to comply with all
requirements related to any registration statement filed pursuant to this
Agreement, and to not take any action or file any document (whether or not
permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act, except as
permitted herein or therein.  The Company will take all action necessary to
continue the listing or trading of its Common Stock on the OTC Bulletin Board or
other exchange or market on which the Common Stock is trading.  Subject to the
terms of the Transaction Documents, the Company further covenants that it will
take such further action as the Purchasers may reasonably request, all to the
extent required from time to time to enable the Purchasers to sell the Shares
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act.  Upon the
request of the Purchasers, the Company shall deliver to the Purchasers a written
certification of a duly authorized officer as to whether it has complied with
such requirements.




c.

Inspection Rights.  The Company shall permit, during normal business hours and
upon reasonable request and reasonable notice, each Purchaser or any employees,
agents or representatives thereof, so long as such Purchaser shall be obligated
hereunder to purchase the Notes or shall beneficially own any Notes, or shall
own Conversion Shares which, in the aggregate, represent more than 2% of the
total combined voting power of all voting securities then outstanding, for
purposes reasonably related to such Purchaser’s interests as a stockholder to
examine and make reasonable copies of and extracts from the records and books of
account of, and visit and inspect the properties, assets, operations and
business of the Company and any subsidiary, and to discuss the affairs, finances
and accounts of the Company and any subsidiary with any of its officers,
consultants, directors, and key employees.





17




 




d.

Compliance with Laws.  The Company shall comply, and cause each subsidiary to
comply, with all applicable laws, rules, regulations and orders, noncompliance
with which could have a Material Adverse Effect.




e.

Keeping of Records and Books of Account.  The Company shall keep and cause each
subsidiary to keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting
all financial transactions of the Company and its subsidiaries, and in which,
for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.




f.

Reporting Requirements.  If the Commission ceases making periodic reports filed
under the Exchange Act available via the Internet, then at a Purchaser’s request
the Company shall furnish the following to such Purchaser so long as such
Purchaser shall beneficially own any Notes that have not been fully converted or
any Warrants that have not been fully exercised: (i) Quarterly Reports filed
with the Commission on Form 10-QSB as soon as practical after the document is
filed with the Commission, and in any event within five (5) business days after
the document is filed with the Commission; (ii) Annual Reports filed with the
Commission on Form 10-KSB as soon as practical after the document is filed with
the Commission, and in any event within five (5) business days after the
document is filed with the Commission; and (iii) Copies of all notices and
information, including without limitation notices and proxy statements in
connection with any meetings, that are provided to holders of shares of Common
Stock, within five (5) business days after the document is filed with the
Commission.  




g.

Other Agreements.  The Company shall not enter into any agreement in which the
terms of such agreement would restrict or impair the right or ability to perform
of the Company or any subsidiary from performing under any Transaction Document.




h.

Subsequent Financings.   The Company shall not issue any Indebtedness ranking
either senior to or pari-passu with the Notes while at least 50% of the original
principal amount of the Notes remains outstanding without the consent of the
holders of at least 75% of the principal amount of the then outstanding
Convertible Notes.




i.

 Distributions.  So long as any Notes or Warrants remain outstanding, the
Company agrees that it shall not (i) declare or pay any dividends or make any
distributions to any holder(s) of Common Stock or (ii) purchase or otherwise
acquire for value, directly or indirectly, any Common Stock or other equity
security of the Company.




j.

Use of Proceeds.  The net proceeds from the sale of the Shares hereunder shall
be used by the Company for working capital, sales and marketing, and general
corporate purposes, and not to redeem any Common Stock or securities
convertible, exercisable or exchangeable into Common Stock or to settle any
outstanding litigation.  








18

 







k.

Reservation of Shares.  So long as any of the Notes or Warrants remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than one hundred
twenty percent (120%) the aggregate number of shares of Common Stock needed to
provide for the issuance of the Conversion Shares and the Warrant Shares.




l.

Transfer Agent Instructions.  The Company shall issue irrevocable instructions
to its transfer agent, and any subsequent transfer agent, to issue certificates,
registered in the name of each Purchaser or its respective nominee(s), for the
Conversion Shares and the Warrant Shares in such amounts as specified from time
to time by each Purchaser to the Company upon conversion of the Notes or
exercise of the Warrants in the form of Exhibit C attached hereto (the
“Irrevocable Transfer Agent Instructions”).  Prior to registration of the
Conversion Shares and the Warrant Shares under the Securities Act, all such
certificates shall bear the restrictive legend specified in Section 5.1 of this
Agreement.  The Company warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 3.1(l) will be given by
the Company to its transfer agent and that the Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement.  If a Purchaser provides the Company with an opinion
of counsel, in a generally acceptable form, to the effect that a public sale,
assignment or transfer of the Shares may be made without registration under the
Securities Act or the Purchaser provides the Company with reasonable assurances
that the Shares can be sold pursuant to Rule 144 without any restriction as to
the number of securities acquired as of a particular date that can then be
immediately sold, the Company shall permit the transfer, and, in the case of the
Conversion Shares and the Warrant Shares, promptly instruct its transfer agent
to issue one or more certificates in such name and in such denominations as
specified by such Purchaser and without any restrictive legend.  The Company
acknowledges that a breach by it of its obligations under this Section 3.1(l)
will cause irreparable harm to the Purchasers by vitiating the intent and
purpose of the transaction contemplated hereby.  Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 3.1(l) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 3.1(l), that
the Purchasers shall be entitled, in addition to all other available remedies,
to an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.




m.

Disposition of Assets.  So long as the Notes remain outstanding, neither the
Company nor any Subsidiary shall sell, transfer or otherwise dispose of any of
its properties, assets and rights including, without limitation, its software
and intellectual property, to any person except for sales to customers in the
ordinary course of business or with the prior written consent of the holders of
a majority of the Notes then outstanding.  




n.

Reporting Status.  So long as a Purchaser beneficially owns any of the Shares,
the Company shall timely file all reports required to be filed with the
Commission pursuant to the Exchange Act, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such.





19

 







o.

Disclosure of Material Information.  The Company covenants and agrees that
neither it nor any other person acting on its behalf has provided or will
provide any Purchaser or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.




p.

Pledge of Securities.  The Company acknowledges and agrees that the Shares may
be pledged by a Purchaser in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Common Stock.  The
pledge of Common Stock shall not be deemed to be a transfer, sale or assignment
of the Common Stock hereunder, and no Purchaser effecting a pledge of Common
Stock shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document; provided that a Purchaser and its pledgee shall be
required to comply with the provisions of Article V hereof in order to effect a
sale, transfer or assignment of Common Stock to such pledgee. At the Purchasers'
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Common Stock may reasonably request in connection with a pledge
of the Common Stock to such pledgee by a Purchaser.




Section 3.2

Covenants of the Purchasers.

a.

Trading Activities.  Each of the Purchasers covenants with the Company that for
so long as such Purchaser owns the Warrants or the Shares, and for a period of
six (6) months thereafter, (i) such Purchaser’s trading activities with respect
to the Shares shall be in compliance with all applicable federal, state and
foreign securities laws, and (ii) such Purchaser agrees that it shall not, and
it will cause its Affiliates (as defined below) not to, engage in any short
sales with respect to the Common Stock.

b.

Confidentiality.  Each Purchaser agrees that such Purchaser will keep
confidential and will not disclose, divulge, or use for any purpose (other than
to monitor its investment in the Company) any confidential information obtained
from the Company pursuant to the terms of the Transaction Documents, unless such
confidential information (i) is known or becomes known to the public in general
(other than as a result of a breach of this Section 3.2(b) by such Purchaser),
(ii) is or has been independently developed or conceived by the Purchaser
without use of the Company’s confidential information, or (iii) is or has been
made known or disclosed to the Purchaser by a third party without a breach of
any obligation of confidentiality such third party may have to the Company;
provided, however, that a Purchaser may disclose confidential information (x) to
its attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring its investment
in the Company; (y) to any Affiliate, partner, member, stockholder, or wholly
owned subsidiary of such Purchaser in the ordinary course of business, provided
that such Purchaser informs such Person that such information is confidential
and directs such Person to maintain the confidentiality of such information; or
(z) as may otherwise be required by law, provided that the Purchaser promptly
notifies the Company of such disclosure and takes reasonable steps to

minimize the extent of any such required disclosure.  For purposes of this
Agreement, “Affiliate” means, with respect to any specified person or entity
(collectively, a “Person”), any other Person who, directly or indirectly,
controls, is controlled by, or is under common control with such Person,
including without limitation any general partner, managing member, officer or
director of such Person, or, in the case of natural persons, any Immediate
Family Member of such Person.  For purposes of this Agreement, “Immediate Family
Member” means a child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, of a natural
person referred to herein.

 

20

 

 

Section 3.3

Restrictions on Transfer.




a.

The Notes, the Warrants and the Shares shall not be sold, pledged, or otherwise
transferred, and the Company shall not recognize and shall issue stop-transfer
instructions to its transfer agent with respect to any such sale, pledge, or
transfer, except upon the conditions specified in this Agreement (including
without limitation Section 5.1), which conditions are intended to ensure
compliance with the provisions of the Securities Act.  A transferring Purchaser
will cause any proposed purchaser, pledgee, or transferee of the Notes, the
Warrants and the Shares held by such Purchaser to agree to take and hold such
securities subject to the provisions and upon the conditions specified in this
Agreement and to provide information reasonably requested by the Company about
such purchaser, pledgee or transferee.  The Purchasers consent to the Company
making a notation in its records and giving instructions to any transfer agent
in order to implement the restrictions on transfer set forth in this Section
3.3.

 

ARTICLE IV




CONDITIONS

Section 4.1

Conditions Precedent to the Obligation of the Company to Sell the Shares.  The
obligation hereunder of the Company to issue and sell the Notes and the Warrants
to the Purchasers is subject to the satisfaction or waiver, at or before the
Closing, of each of the conditions set forth below.  These conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.




(a)

Accuracy of Each Purchaser’s Representations and Warranties.  The
representations and warranties of each Purchaser shall be true and correct in
all respects as of the date when made and as of the Closing Date as though made
at that time, except for representations and warranties that are expressly made
as of a particular date, which shall be true and correct in all respects as of
such date.

(b)

Performance by the Purchasers.  Each Purchaser shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing.





21

 

 

(c)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d)

Delivery of Purchase Price.  The Purchase Price for the Units has been delivered
to the Company at the Closing Date.

(e)

Delivery of Transaction Documents.  The Transaction Documents have been duly
executed and delivered by the Purchasers to the Company.




(f)

Qualifications.  All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Notes
and the Warrants pursuant to this Agreement shall be obtained and effective as
of the Closing.

Section 4.2

Conditions Precedent to the Obligation of the Purchasers to Purchase the Units.
 The obligation hereunder of each Purchaser to acquire and pay for the Units is
subject to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below.  These conditions are for each Purchaser’s sole
benefit and may be waived by such Purchaser at any time in its sole discretion.

(a)

Accuracy of the Company’s Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement shall be true
and correct in all respects as of the date when made and as of the Closing Date
as though made at that time (except for representations and warranties that are
expressly made as of a particular date), which shall be true and correct in all
respects as of such date.

(b)

Performance by the Company.  The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing.

(c)

No Suspension, Etc.  Trading in the Company’s Common Stock shall not have been
suspended by the Commission or the OTC Bulletin Board (except for any suspension
of trading of limited duration agreed to by the Company, which suspension shall
be terminated prior to the applicable Closing), and, at any time prior to the
Closing Date, trading in securities generally as reported by Bloomberg Financial
Markets (“Bloomberg”) shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by Bloomberg, or on the New York Stock Exchange, nor shall a banking moratorium
have been declared either by the United States or New York State authorities,
nor shall there have occurred any material outbreak or escalation of hostilities
or other national or international calamity or crisis of such magnitude in its
effect on, or any material adverse change in any financial market which, in each
case, in the judgment of such Purchaser, makes it impracticable or inadvisable
to purchase the Notes and Warrants.





22

 




(d)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e)

No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

(f)

Certificates.  The Company shall have executed and delivered to the Purchasers
the certificates (in such denominations as such Purchaser shall request) for the
Notes and the Warrants being acquired by such Purchaser at the Closing (in such
denominations as such Purchaser shall request).

(g)

Resolutions.  The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to such Purchaser (the "Resolutions").

(h)

Reservation of Shares.  As of the Closing Date, the Company shall have reserved
out of its authorized and unissued Common Stock, solely for the purpose of
effecting the conversion of the Notes and the exercise of the Warrants, a number
of shares of Common Stock equal to one hundred twenty percent (120%) of the
aggregate number of Conversion Shares issuable upon conversion of the Notes
outstanding on the Closing Date and the number of Warrant Shares issuable upon
exercise of the number of Warrants assuming such Warrants were granted on the
Closing Date.

(i)

Secretary’s Certificate.  The Company shall have delivered to such Purchaser a
secretary’s certificate, dated as of the Closing Date, as to (i) the
Resolutions, (ii) the Articles, (iii) the Bylaws, and (iii) the authority and
incumbency of the officers of the Company executing the Transaction Documents
and any other documents required to be executed or delivered in connection
therewith.

(j)

Officer’s Certificate.  The Company shall have delivered to the Purchasers a
certificate of an executive officer of the Company, dated as of the Closing
Date, confirming the accuracy of the Company’s representations, warranties and
covenants as of such Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in Section 4.2 as of the Closing Date.

(k)

Material Adverse Effect.  No Material Adverse Effect shall have occurred at or
before the Closing Date.




(i)

Qualifications.  All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Notes
and the Warrants pursuant to this Agreement shall be obtained and effective as
of the Closing.





23

 

 




ARTICLE V

Stock Certificate Legend

Section 5.1

Legend.  Each certificate representing the Notes and Warrants, and, if
appropriate, securities issued upon conversion thereof, shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):




 THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM REGISTRATION.  THE COMPANY MAY
REFUSE TO AUTHORIZE ANY TRANSFER OF THE SECURITIES IN RELIANCE ON AN EXEMPTION
FROM REGISTRATION UNTIL IT HAS RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO
THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.

THE COMPANY IS AUTHORIZED TO ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE
SERIES OF ANY CLASS OF STOCK.  THE DESIGNATIONS, PREFERENCES AND RELATIVE,
PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS OF THE SHARES OF EACH CLASS OR
SERIES THEREOF AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH
RIGHTS, ARE SET FORTH IN THE ARTICLES OF INCORPORATION OF THE COMPANY.  A COPY
OF SAID ARTICLES OF INCORPORATION WILL BE FURNISHED FREE OF CHARGE TO THE HOLDER
OF THIS CERTIFICATE UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.

The Company agrees to reissue certificates representing any of the Shares,
without the legend set forth above if at such time, prior to making any transfer
of any such securities, such holder thereof shall give written notice to the
Company describing the manner and terms of such transfer and removal as the
Company may reasonably request.  Such proposed transfer and removal will not be
effected until: (a) either (i) the Company has received a written opinion of
legal counsel who shall, and whose legal opinion shall be, reasonably
satisfactory to the Company, addressed to the Company, to the effect that the
registration of such Shares under the Securities Act is not required in
connection with such proposed transfer, (ii) a registration statement under the
Securities Act covering such proposed disposition has been filed by the Company
with the Commission and has become effective under the Securities Act, (iii) the
Company has received other evidence reasonably satisfactory to the Company that
such registration and qualification under the Securities Act and state
securities laws are not required, or (iv) the holder provides the Company with
reasonable assurances reasonably satisfactory to counsel to the Company, that
such security can be sold pursuant to Rule 144 under the Securities Act; and (b)
either (i) the Company has received a written opinion of legal counsel who
shall, and whose legal opinion shall be reasonably satisfactory to the Company,
addressed to the Company to the effect that registration or qualification under
the securities or "blue sky" laws of any state is not required in connection
with such proposed disposition, or (ii) the Company has received other evidence
reasonably satisfactory to the Company that compliance with applicable state
securities or "blue sky" laws has been effected or a valid exemption exists with
respect thereto. The Company will respond to any such notice from a holder
within five (5) business days. In the case of any proposed transfer under this
Section 5.1, the Company will use commercially reasonable efforts to comply with
any such applicable state securities or "blue sky" laws, but shall in no event
be required, (x) to qualify to do business in any state where it is not then
qualified, (y) to take any action that would subject it to tax or to the general
service of process in any state where it is not then subject, or (z) to comply
with state securities or "blue sky" laws of any state for which registration by
coordination is unavailable to the Company. The restrictions on transfer
contained in this Section 5.1 shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Agreement. Whenever a certificate representing the Shares is required to
be issued to a Purchaser without a legend, in lieu of delivering physical
certificates representing the applicable Shares (provided that a registration
statement under the Securities Act providing for the resale of the Shares is
then in effect and such request is in connection with a sale), the Company shall
cause its transfer agent to electronically transmit such Shares to a Purchaser
by crediting the account of such Purchaser's Prime Broker with the Depository
Trust Company ("DTC") through its Deposit Withdrawal Agent Commission ("DWAC")
system (to the extent not inconsistent with any provisions of this Agreement)
provided that the Company and the Company's transfer agent are participating in
DTC through the DWAC system.





24

 




 

ARTICLE VI

Indemnification

Section 6.1

General Indemnity.  The Company agrees to indemnify and hold harmless the
Purchasers (and their respective directors, officers, managers, partners,
members, shareholders, affiliates, agents, successors and assigns) from and
against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by the Purchasers solely as a result and to the extent
of a material inaccuracy in or breach of the representations, warranties or
covenants made by the Company herein.  Each Purchaser severally but not jointly
agrees to indemnify and hold harmless the Company and its directors, officers,
affiliates, agents, successors and assigns from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses

(including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by the Company solely as result and to the extent of a
material inaccuracy in or breach of the representations, warranties or covenants
made by such Purchaser herein.  In addition, each Purchaser agrees to indemnify
and to hold harmless the Company from any liability for any commission or
compensation in the nature of a finder’s or broker’s fee arising from the
transactions contemplated by this Agreement (and the costs and expenses of
defending against such liability or asserted liability) for which each Purchaser
or any of its officers, employees, or representatives is responsible.  The
maximum aggregate liability of each Party pursuant to its indemnification
obligations under this Article VI shall not exceed the portion of the Purchase
Price paid by such Purchaser hereunder. /P>





25

 




Section 6.2

Indemnification Procedure.  Any party entitled to indemnification under this
Article VI (an “indemnified party”) will promptly give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice.  In case any
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnified party a conflict of interest between it and the indemnifying party
may exist with respect of such action, proceeding or claim, to assume the
defense thereof with counsel reasonably satisfactory to the indemnified party.
 In the event that the indemnifying party advises an indemnified party that it
will contest such a claim for indemnification hereunder, or fails, within thirty
(30) days of receipt of any indemnification notice to notify, in writing, such
person of its election to defend, settle or compromise, at its sole cost and
expense, any action, proceeding or claim (or discontinues its defense at any
time after it commences such defense), then the indemnified party may, at its
option, defend, settle or otherwise compromise or pay such action or claim.  In
any event, unless and until the indemnifying party elects in writing to assume
and does so assume the defense of any such claim, proceeding or action, the
indemnified party’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder.  The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the indemnified party which
relates to such action or claim.  The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto.  If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense.  The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written consent,
which consent shall not be unreasonably withheld.  Notwithstanding anything in
this Article VI to the contrary, the indemnifying party shall not, without the
indemnified party’s prior written consent, settle or compromise any claim or
consent to entry of any judgment in respect thereof which imposes any future
obligation on the indemnified party or which does not include, as an
unconditional term thereof, the giving by the claimant or the plaintiff to the
indemnified party of a release from all liability in respect of such claim.  The
indemnification required by this Article

VI shall be made by periodic payments of the amount thereof during the course of
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred, so long as the indemnified party irrevocably
agrees to refund such moneys if it is ultimately determined by a court of
competent jurisdiction that such party was not entitled to indemnification.  The
indemnity agreements contained herein shall be in addition to (a) any cause of
action or similar rights of the indemnified party against the indemnifying party
or others, and (b) any liabilities the indemnifying party may be subject to
pursuant to the law.





26

 

ARTICLE VII

Miscellaneous

Section 7.1

Fees and Expenses.  Except as otherwise set forth in this Agreement and the
other Transaction Documents, each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, provided that the Company
shall pay the Purchasers’ attorneys' fees and expenses (including disbursements
and out-of-pocket expenses) incurred in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Transaction
Documents and the transactions contemplated thereunder, which payment shall be
made at Closing, and (ii) any amendments, modifications or waivers of this
Agreement or any of the other Transaction Documents requested by the Company.
   The Company shall also pay to the Purchasers all reasonable fees and expenses
incurred by the Purchasers in connection with the enforcement of this Agreement
or any of the other Transaction Documents, including, without limitation, all
reasonable attorneys' fees and expenses.

Section 7.2

Specific Enforcement, Consent to Jurisdiction; Waiver of Jury Trial.  

(a)

The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the Registration Rights Agreement and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.

(b)

Each of the Company and the Purchasers (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Delaware and the
courts of the State of Delaware for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other
Transaction Documents or the transactions contemplated hereby or thereby and
(ii) hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper.  Each of
the Company and the Purchasers consents to process being

served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing in this Section 7.2 shall affect or limit any right to
serve process in any other manner permitted by law.





27

 




(c)

Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.




Section 7.3

Entire Agreement; Amendment.  This Agreement and the Transaction Documents
contains the entire understanding and agreement of the parties with respect to
the matters covered hereby and, except as specifically set forth herein or in
the Transaction Documents, neither the Company nor any of the Purchasers makes
any representations, warranty, covenant or undertaking with respect to such
matters and they supersede all prior understandings and agreements with respect
to said subject matter, all of which are merged herein.  No provision of this
Agreement may be waived or amended other than by a written instrument signed by
the Company and the holders of at least seventy-five percent (75%) of the
Preferred Shares then outstanding, and no provision hereof may be waived other
than by an a written instrument signed by the party against whom enforcement of
any such amendment or waiver is sought.  No such amendment shall be effective to
the extent that it applies to less than all of the holders of the Preferred
Shares then outstanding.  No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration is also offered to
all of the parties to the Transaction Documents or holders of Preferred Shares,
as the case may be.

Section 7.4

Notices.  Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery by telex (with correct answer back received), telecopy or
facsimile at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be:

If to the Company:

BioForce Nanosciences Holdings, Inc.

1615 Golden Aspen Drive, Suite 101

Ames, Iowa, 50010

Attn: Chief Executive Officer

Tel. No.: (515) 233-8333

Fax No.:  (515) 233-8337

  





28

 

If to any Purchaser:

At the address of such Purchaser set forth on Exhibit A to this Agreement

  

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

Section 7.5

Waivers.  No waiver by either party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

Section 7.6

Headings.  The article, section and subsection headings in this Agreement are
for convenience only and shall not constitute a part of this Agreement for any
other purpose and shall not be deemed to limit or affect any of the provisions
hereof.

Section 7.7

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns.  

Section 7.8

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

Section 7.9

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without giving effect to any of
the conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.

Section 7.10

Survival.  The representations and warranties of the Company and the Purchasers
shall survive the execution and delivery hereof and the Closing until the first
anniversary of the Closing Date, except the agreements and covenants set forth
in Articles I, III, V, VI and VII of this Agreement shall survive the execution
and delivery hereof and the Closing hereunder.

Section 7.11

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

Section 7.12

Publicity.  The Company agrees that it will not disclose, and will not include
in any public announcement, the name of the Purchasers without the consent of
the





29

 




Purchasers unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.

Section 7.13

Severability.  The provisions of this Agreement and the Transaction Documents
are severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Agreement or the Transaction Documents shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement or the Transaction Documents and such provision
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

Section 7.14

Further Assurances.  From and after the date of this Agreement, upon the request
of any Purchaser or the Company, each of the Company and the Purchasers shall
execute and deliver such instrument, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement, the Notes, the Conversion
Shares, the Warrants, and the Warrant Shares.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








30










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

BIOFORCE NANOSCIENCES HOLDINGS, INC.

       

By:  /s/ Gregory D. Brown

 

      Name: Gregory D. Brown

      Title:  Chief Financial Officer







 

PURCHASER

          

By:

/s/ Jean-Yves Nothias



Name: Jean-Yves Nothias

Title:   Managing Partner




                




             
















EXHIBIT A to the

CONVERTIBLE SECURED PROMISSORY NOTE AND WARRANT PURCHASE AGREEMENT FOR

BIOFORCE NANOSCIENCES HOLDINGS, INC.




  




Number of

Name and Address of Purchaser

Units Purchased

Purchase Price (1)




FCPR SGAM AI Biotechnology Fund

2.00

$50,000.00

Immeuble SGAM

170 Place Henri Renault

Paris La Defense, Cedex, France 92043







(1)  Wire transfer will be made in immediately available funds to an account
designated by the Company



















EXHIBIT B-1 to the

CONVERTIBLE SECURED PROMISSORY NOTE AND WARRANT PURCHASE AGREEMENT FOR

BIOFORCE NANOSCIENCES HOLDINGS, INC.




FORM OF CONVERTIBLE SECURED PROMISSORY NOTE





­














EXHIBIT B-2 to the

CONVERTIBLE SECURED PROMISSORY NOTE AND WARRANT PURCHASE AGREEMENT FOR

BIOFORCE NANOSCIENCES HOLDINGS, INC.




FORM OF WARRANT





­














EXHIBIT C to the

CONVERTIBLE SECURED PROMISSORY NOTE AND WARRANT PURCHASE AGREEMENT FOR

BIOFORCE NANOSCIENCES HOLDINGS, INC.




TRANSFER AGENT INSTRUCTIONS








­






